Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146440 & (89)(90)(91)(92)(99)                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  INTERNATIONAL BUSINESS MACHINES                                                                         David F. Viviano,
  CORPORATION,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 146440
                                                                    COA: 306618
                                                                    Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _____________________________________/

          On order of the Court, the motions for leave to file briefs amicus curiae and the
  motion for leave to file a reply brief are GRANTED. The application for leave to appeal
  the November 20, 2012 judgment of the Court of Appeals is considered, and it is
  GRANTED. The parties shall include among the issues to be briefed: (1) whether the
  plaintiff could elect to use the apportionment formula provided in the Multistate Tax
  Compact, MCL 205.581, in calculating its 2008 tax liability to the State of Michigan, or
  whether it was required to use the apportionment formula provided in the Michigan
  Business Tax Act, MCL 208.1101 et seq.; (2) whether § 301 of the Michigan Business
  Tax Act, MCL 208.1301, repealed by implication Article III(1) of the Multistate Tax
  Compact; (3) whether the Multistate Tax Compact constitutes a contract that cannot be
  unilaterally altered or amended by a member state; and (4) whether the modified gross
  receipts tax component of the Michigan Business Tax Act constitutes an income tax
  under the Multistate Tax Compact.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2013
         h0626
                                                                               Clerk